Citation Nr: 1811679	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-05 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to May 16, 2016, in excess of 20 percent from May 16, 2016 to July 23, 2017, and in excess of 40 percent from July 24, 2017 for thoracolumbar hyperextension strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran indicated in his Substantive Appeal that he wanted to be scheduled for a Board videoconference hearing.  A videoconference hearing was scheduled for January 2011 and the Veteran was provided notice of this hearing in November 2010.  However, the Veteran failed to report to the scheduled hearing and did not provide good cause for his failure to appear.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

In a July 2016 rating decision, the RO assigned a 20 percent disability rating, effective May 16, 2016.  The RO later assigned a 40 percent disability rating, effective July 24, 2017, in a November 2017 rating decision.  However, because the increases to 20 and 40 percent did not constitute a full grant of the benefits sought since an even higher 100 percent rating is possible, and the Veteran has not indicated he is satisfied or content with either of the assigned ratings, the granting of these higher ratings did not abrogate his pending appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded).

The Board most recently remanded the Veteran's claim in May 2017 for a VA examination.  The requested development on remand has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the matter is properly before the Board.


FINDINGS OF FACT

1.  Prior to May 16, 2016, the preponderance of the evidence indicates that the Veteran's thoracolumbar hyperextension strain was not productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, ankylosis, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months during the relevant period.

2.  From May 16, 2016 to July 23, 2017, the preponderance of the evidence indicates that the Veteran's thoracolumbar hyperextension strain was not productive of forward flexion of the thoracolumbar spine at 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months during the relevant period.

3.  From July 24, 2017, the preponderance of the evidence indicates that the Veteran's thoracolumbar hyperextension strain has not been productive of unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or intervertebral disc syndrome having a total duration of at least 6 weeks during the past 12 months during the relevant period.


CONCLUSIONS OF LAW

1.  Prior to May 16, 2016, the criteria for a disability rating in excess of 10 percent for thoracolumbar hyperextension strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5235-5243 (2017).

2.  From May 16, 2016 to July 23, 2017, the criteria for a disability rating in excess of 20 percent for thoracolumbar hyperextension strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5235-5243 (2017).

3.  From July 24, 2017, the criteria for a disability rating in excess of 40 percent for thoracolumbar hyperextension strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5235-5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The schedular criteria for the rating of spine disabilities evaluates intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  § 4.25. 38 C.F.R. § 4.71a, General Rating Formula, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

At the outset, the Board notes that during the pendency of the appeal, the principal medical evidence material to the Veteran's claims for increased ratings for his thoracolumbar hyperextension strain is contained in the reports of VA spine examinations in May 2008, September 2013, May 2016, and July 2017.  The remainder of the medical treatment records contain no evidence materially inconsistent with the findings of those examinations as they relate to the Veteran's disability.  

The Board finds that the assigned 10 percent disability rating prior to May 16, 2016, the assigned 20 percent rating from May 16, 2016 to July 23, 2017, and the currently assigned 40 percent rating from July 24, 2017 onward, are appropriate.

Prior to May 16, 2016, the Veteran did not have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  During the relevant time period, the Veteran's combined range of motion was, at worst, 180 degrees.  See May 2008 VA Examination (combined range of motion of 230 degrees); September 2013 (combined range of motion of 180 degrees).  In addition, forward flexion of the thoracolumbar spine was, at worst, 70 degrees.  The relevant May 2008 and September 2013 VA examinations also noted that the Veteran's entire thoracolumbar spine was not fixed in flexion or extension.  Accordingly, there is no evidence of record indicating that the Veteran experienced symptomatology warranting a higher disability evaluation for his lumbar spine disability during this period. 

From May 16, 2016 to July 23, 2017, the Veteran did not have forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  During the relevant time period, the Veteran's combined range of motion was to 125 degrees or higher.  In addition, forward flexion of the thoracolumbar spine was greater than 30 degrees.  See May 2016 VA Examination (forward flexion at 35 degrees.  The relevant VA examination noted that the Veteran's entire thoracolumbar spine was not fixed in flexion or extension.  Accordingly, the currently assigned 20 percent disability evaluation during this time period is appropriate. 

From July 24, 2017, the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  At the time of the July 2017 VA examination, the Veteran's combined range of motion was 90 degrees.  In addition, forward flexion of the thoracolumbar spine was 15 degrees.  Therefore, the currently assigned 40 percent disability rating from July 24, 2017 is appropriate.

In making its determination, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca.  However, increased evaluations for the Veteran's lumbar spine disability are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned ratings during the relevant time periods.  All of the VA examinations indicate that the Veteran reported experiencing functional limitations as a result of the pain in his lumbar spine.  However, other than the May 2016 VA examination in which the Veteran was unable to perform repetitive use testing, all of the remaining VA examinations do not show additional loss of function or range of motion after three repetitions for the lumbar spine.  As such, the Veteran did not demonstrate, and the evidence of record does not show that, even with consideration of pain and the functional impact of pain, the Veteran had increased limitation of motion for forward flexion of his lumber spine.  Therefore, the Board finds that the currently assigned disability ratings are appropriate, as they contemplate the Veteran's complaints of pain and functional loss.  

The Board has also considered whether a higher evaluation is warranted for the Veteran's thoracolumbar hyperextension strain under DC 5243, which contemplates ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a. 

Intervertebral disc syndrome (IVDS) may be evaluated under the General Rating Formula or under the IVDS Formula whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, General Rating Formula, Note (6).  Under the IVDS Formula, a 20 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  C.F.R. § 4.71a, DC 5243, Note (1).

In this case, there is no medical evidence on file whatsoever showing incapacitating episodes such as require bed rest prescribed by a physician.  As there are no VA treatment records for incapacitating episodes requiring bed rest prescribed by a physician, higher ratings under the IVDS Formula for the Veteran's service-connected thoracolumbar hyperextension strain is not warranted.

The Board has also considered whether the Veteran has any associated objective neurological abnormalities associated with his service-connected thoracolumbar hyperextension strain.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Veteran is already in receipt of separate disability ratings for radiculopathy of the right and left lower and upper extremities as well as right and left hip strains and gastroesophageal reflux disease (GERD).  The ratings for these disabilities are not on appeal, therefore, the question becomes whether the Veteran has any other associated neurological abnormalities associated with his back disability, such as those affecting the bowel and bladder, but none have been shown by the record.  As such, there is no evidence of record to warrant any additional separate disability ratings on this basis.  

Lastly, the Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's credible belief that his disabilities are worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training, expertise, and credentials necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.

For the foregoing reasons, the Board finds that a disability rating in excess of 10 percent for thoracolumbar hyperextension strain prior to May 16, 2016 is not warranted.  In addition, the Board finds that a disability rating in excess of 20 percent for thoracolumbar hyperextension strain from May 16, 2016 to July, 23, 2017, and in excess of 40 percent from July 24, 2017, is not warranted.  The claim must accordingly be denied.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the Veteran is already in receipt of TDIU for his service-connected disabilities, as of December 2009; therefore, no further discussion is warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating in excess of 10 percent prior to May 16, 2016, in excess of 20 percent from May 16, 2016 to July 23, 2017, and in excess of 40 percent from July 24, 2017 for thoracolumbar hyperextension strain is denied.



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


